          Case 3:20-cr-00157-BR        Document 1       Filed 05/18/20     Page 1 of 1




                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   PORTLAND DIVISION


UNITED STATES OF AMERICA                                 3:20-cr-00157 - BR

               v.                                   MISDEMEANOR
                                                    INFORMATION
ARNOLD JOSEPH CHEER,
                                                    18 U.S.C. §§ 113(a)(4) and 7(3)
              Defendant.

                     THE UNITED STATES ATTORNEY CHARGES:

                                          COUNT 1
                         (Assault by Striking, Beating or Wounding)
                                    (18 U.S.C. § 113(a)(4))

       On or about September 13, 2019, in the District of Oregon, defendant ARNOLD

JOSEPH CHEER, at a place within the special maritime and territorial jurisdiction of the

United States, namely the Federal Correctional Institution at Sheridan, Oregon, intentionally

assaulted Adult Victim 1, by striking, beating and wounding him;

       All in violation of Title 18, United States Code, Sections 113(a)(4) and 7(3).

Dated: May 18, 2020.                                Presented by,

                                                    BILLY J. WILLIAMS
                                                    United States Attorney


                                                    /s/ Gregory R. Nyhus
                                                    GREGORY R. NYHUS, OSB #91384
                                                    Assistant United States Attorney
Information                                                                                Page 1
